In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-19-00210-CV
             ___________________________

              STAFON JACKSON, Appellant

                            V.

TEXAS HEALTH ARLINGTON MEMORIAL HOSPITAL, Appellee


          On Appeal from the 352nd District Court
                  Tarrant County, Texas
              Trial Court No. 352-298888-18


          Before Birdwell, Bassel and Womack, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On October 11, 2019, we notified appellant that an appellant’s brief had not

been filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that

we could dismiss the appeal for want of prosecution unless, within ten days, appellant

filed with the court an appellant’s brief and an accompanying motion reasonably

explaining the brief’s untimely filing and why an extension was needed. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: November 14, 2019




                                            2